Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications:  Original application, filed 4 August 2020, and IDS, filed 22 July 2021.

2. 	Claims 1-16 are pending.  Claims 1, 8, 15, and 16 are independent claims.



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 22 July 2021 was filed after the mailing date of the original application on 4 August 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claim(s) 1-3, 5, 8-10, 12, and 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (U.S. Publication 2021/0042474 A1).
	As per independent claim 1, Liu discloses a method for image text recognition (See Liu, Abstract), comprising:
	acquiring an image to be processed, wherein at least one text line exists in the image to be processed (See Liu, paragraphs 0004-0005, describing acquiring an image on which to perform feature extraction and recognition functions);
	processing each text line in the image to be processed to obtain a composite encoded vector corresponding to each word in each text line, wherein the composite encoded vector carries semantic information and position information (See Liu, paragraphs 0005, 0038-0041, and 0044-0045, describing processing text associated with an image including creating an encoded composite vector that contains semantic and priori information related to the text); and
	determining a text recognition result of the image to be processed according to the semantic information and the position information carried in the composite encoded vector corresponding to each word in each text line (See Liu, paragraphs 0045-0050 and Claim 1, describing determining a text recognition result corresponding to a multiple semantic vectors based on weighted features determined by the semantic and priori information).
	As per dependent claim 2, Liu discloses the limitations of claim 1 as described above.  Liu also discloses wherein the processing each text line in the image to be processed to obtain a composite encoded vector corresponding to each word in each text line, comprises: analyzing semantics of each word in each text line in the image to be processed to obtain a semantic encoded vector corresponding to each word in each text line; determining coordinate information of each word in each text line in the image to be processed; performing encoding and dimensional transformation on the coordinate information of each word to obtain a position encoded vector of each word, where a dimension of the position encoded vector is the same as a dimension of the semantic encoded vector; and fusing the semantic encoded vector and the position encoded vector of each word to obtain the composite encoded vector of each word (See Liu, paragraphs 0026-0028 and 0045-0047).
	As per dependent claim 3, Liu discloses the limitations of claim 2 as described above.  Liu also discloses wherein the analyzing semantics of each word in each text line in the image to be processed to obtain a semantic encoded vector corresponding to each word in each text line, comprises: for each word in the image to be processed, weighting and fusing semantic information of all words in the text line to which the each word belongs to obtain the semantic encoded vector of the each word (See Liu, paragraphs 0026-0028).
	As per dependent claim 5, Liu discloses the limitations of claim 1 as described above.  Liu also discloses wherein the determining a text recognition result of the image to be processed according to the semantic information and the position information carried in the composite encoded vector corresponding to each word in each text line, comprises: inputting the composite encoded vector corresponding to each word in each text line into a preset information analysis network to determine context information of each word, wherein the preset information analysis network is used to analyze the context information of each word; determining a category label to which each word belongs according to the context information of each word; and inputting the context information of each word in each text line and the category label to which each word belongs into a discriminant model to obtain the text recognition result of the image to be processed (See Liu, paragraphs 0032-0034 and 0052-0053).
	As per independent claim 8, Liu discloses an apparatus for image text recognition (See Liu, Figure 4), comprising:
	at least one processor; and a memory communicatively connected to the at least one processor; wherein, the memory stores instructions executable by the at least one processor… (See Liu, Figure 4).
	Independent claim 8 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 9, Liu discloses the limitations of claim 8 as described above.  Claim 9 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 10, Liu discloses the limitations of claim 9 as described above.  Claim 10 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.
As per dependent claim 12, Liu discloses the limitations of claim 8 as described above.  Claim 12 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.
As per independent claim 15, Liu discloses a non-transitory computer-readable storage medium, having computer instructions stored thereon… (See Liu, Figure 4).
Independent claim 15 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per independent claim 16, Liu discloses a method for image text recognition… (See Liu, Abstract).
Independent claim 16 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Publication 2021/0042474 A1), as applied to claims 1 and 8 above, and further in view of Myers (U.S. Publication 2002/0051575 A1).
As per dependent claim 6, Liu teaches the limitations of claim 1 as described above.  Liu does not teach expressly wherein before processing each text line in the image to be processed to obtain a composite encoded vector corresponding to each word in each text line, the method further comprises: performing optical character recognition on the image to be processed, and determining text lines in the image to be processed and the position information of each word in each text line, however, Myers teaches this limitation (See Myers, Abstract, and paragraphs 0008 and 0047-0048, describing performing optical character recognition to determine the coordinates of text associated with an image).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the optical character recognition to determine the coordinates of text associated with an image of Myers with the image text recognition of Liu.  The motivation for doing so would have been to form a more accurate result of the text content based on its position, as taught by Myers (See Myers, Abstract).  Therefore, it would have been obvious to combine Myers with Liu for the benefit of forming a more accurate result of the text content based on its position to obtain the invention as specified in claim 6
As per dependent claim 13, Liu teaches the limitations of claim 8 as described above.  Claim 13 additionally incorporates substantially similar subject matter as that of claim 6 above, and is additionally rejected along the same rationale as used in the rejection of claim 6.


6. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.



Allowable Subject Matter

7.	Claims 4, 7, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

8.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Chen (U.S. Publication 2022/0318995 A1) discloses processing electronic medical images for diagnostic or interventional use.
- Audhkhasi (U.S. Publication 2017/0270100 A1) discloses external word embedding neural network language models.
- Jin (U.S. Publication 2017/0206435 A1) discloses embedding space for images with multiple text labels.
- Ranzinger (U.S. Patent 11,468,051 B1) discloses composition aware image search refinement using relevance feedback.


9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
10. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176